Citation Nr: 1014020	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for spina bifida.

2.  Entitlement to service connection for an acquired low 
back disorder.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 until January 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The issues on appeal were considered by the 
Board and, in November 2008, the Board remanded the case to 
the RO for additional development.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Spina bifida is not due to a disease or injury, and is not 
attributable to service.


CONCLUSION OF LAW

Spina bifida is a congenital defect, and not a disease or 
injury subject to compensation within the meaning of VA law 
and regulations.  38 C.F.R. §§ 3.303(c) 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in August 2001 and October 2005 that 
addressed all notice elements.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal

Regarding the Veteran's claim of service connection for spina 
bifida, no notice compliant with Dingess has been sent to the 
Veteran informing him of the types of evidence necessary to 
establish a disability rating or an effective date for any 
rating that may be granted.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board finds that service connection is not 
warranted for the issues, however, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records and service 
personnel records have been obtained.  Furthermore, the 
Veteran was afforded a VA examination in December 2008 in 
which the examiner was provided the claims file for review, 
took down the Veteran's history, considered private medical 
evidence, and reached a conclusion based on his examination 
that is consistent with the record.  The examination is found 
to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a June 2004 
hearing before a Decision Review Officer at the Los Angeles 
RO.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

A Veteran is presumed to have entered service in sound 
condition with respect to his or her health.  See 38 U.S.C.A. 
§ 1111.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.

The presumption of soundness does not apply when a condition 
is a congenital or developmental defect, as service 
connection cannot be granted for such a disorder. See Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the 
difference between defect and disease and further noting that 
service connection may be granted if the congenital or 
developmental condition is a disease).  Because the defect 
cannot be service connected, consideration of the presumption 
of soundness is not warranted.  See, Terry v. Principi, 340 
F.3d 1378, 1385-86 (Fed.Cir.2003) (holding that the 
presumption of soundness does not apply to congenital 
defects).

The Veteran's claim, essentially, is that a pre-service back 
injury became aggravated as a result of service.  As an 
initial matter, the Board notes that the Veteran has not 
alleged that the claimed defect incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

Pre-service records show that in March 1965 the Veteran had a 
possible "fracture tip of right L2 transverse process," and 
"spina bifida slight L5."  An x-ray of the lumbar spine 
from April 1965, showed a mild spina bifida defect at the L5 
level.  No definite fracture was visualized of the transverse 
process, and the left psoas looked good, though the right was 
obscured.

On entering service, induction examination showed that the 
Veteran's spine was normal, however the Veteran did report a 
history of recurrent back pain.  He stated that he had broken 
a "spinal appendage around the right kidney" at the age of 
19, and had experienced occasional back pain ever since.  
Radiographic imaging in March 1966 revealed spina bifida at 
that S1 level, with no evidence of recent injury.  The 
Veteran reported intermittent low back pain since March 1965 
when he was involved in a motorcycle accident.  The Veteran 
endorsed spina bifida occulta and ongoing in-service low back 
pain "ever since lifting a duffle bag in the recruitment 
center." The record states that x-ray imaging of the lumbar 
spine was normal in March 1966.

In May 1967, the Veteran was diagnosed with a muscle strain, 
following complaints of low back pain.  Examination in 
December 1967, one month prior to separation, showed that the 
Veteran's spine was normal and the Veteran reported that he 
had no bone, joint or other deformity and no recurrent back 
pain. 

In August 2001, the Veteran stated that prior to entering 
service he was involved in a workplace accident while 
carrying a 50 pound truck brake wheel drum.  In September 
2003, the Veteran's parents recalled "various/serious 
injuries [that the Veteran] sustained in his 
adolescence/lower back at the age of 19."

As indicated, Veterans are entitled to compensation from VA 
if they develop a disability resulting from a disease or 
injury while in line of duty, or for aggravation of a 
preexisting disease or 38 U.S.C. §§ 1110, 1131.  Service 
connection may not be granted for congenital or developmental 
defects as these are not diseases or injuries within the 
meaning of VA law and regulation.  38 C.F.R. §§ 3.303(c) 4.9 
(2009). See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Although a congenital defect can be subject to superimposed 
disease or injury, if that superimposed disease or injury 
occurs during military service, service connection may be 
warranted for the resultant disability, VAOPGCPREC 82-90, 
here the issue of other diseases or injuries of the low back 
are considered in the REMAND section below.

In this case, to the extent that the Veteran is seeking 
service connection for spina bifida, the Board notes this is 
a congenital/developmental defect.  This is a fact that has 
been recognized by the Court.  See Johnson v. Shinseki, No. 
07-987, WL 227830 (Vet. App. 2010).  Without underlying 
disease or injury, service connection cannot be granted.  
Accordingly, the Veteran's claim must be denied.  Monroe v. 
Brown, 4 Vet. App. 513.


ORDER

Service connection for spina bifida is denied.


REMAND

As described above, the Veteran's claims file documents that 
prior to service a possible "fracture tip of right L2 
transverse process" was identified in March 1965.  Although 
the Veteran's induction examination showed that his spine was 
normal, the Veteran reported a history of recurrent back pain 
and that he had been involved in a motorcycle accident in 
March 1965.  Subsequently, the Veteran endorsed low back pain 
as a result of having to lift a duffle bag in a recruitment 
center, just after induction.  In May 1967, the Veteran was 
diagnosed with a muscle strain, following complaints of low 
back pain, however on examination in December 1967, the 
Veteran's spine was normal and he reported that he had no 
bone, joint or other deformity and no recurrent back pain. 

Since separation, the Veteran has been diagnosed with 
narrowing of the disc as the L5-S1 level in April 1992; 
collapse of the L5-S1 associated with vacuum phenomena and 
sclerosis of the end plates, and narrowing of the L4-5 disc 
space in August 1995; degenerative disc disease at the L4-5 
level with slight subluxation of the L4 on L5 in May 1999;  
degenerative disc disease at the L5-S1 level in December 
1999; and lumbar anterolisthesis of L4 and L5, and severe 
degenerative disc disease at the L5-S1 level in December 
2008.  Additionally, in July 2003, the Veteran underwent a 
lumbar laminectomy at the L4 level with bilateral partial 
facetectomies and neuroforaminotomies at L3-4 and L4-5.  
Furthermore, the Veteran reports having underwent a 
laminectomy/discectomy at the L5-S1 level in 1986, confirmed 
by examination.

In a remand order of November 2008, the Board requested 
medical opinions as to whether the Veteran had a lumbosacral 
spine disorder prior to entering service, if that disorder 
increased during service, and whether the increase was due to 
natural progress of the disease.  The Board finds that the VA 
examination of December 2008 did not adequately address the 
Board's remand orders.

Specifically, the VA examiner stated that "there was a prior 
injury," without addressing what specific injury was present 
prior to entering service.  The examiner went on to answer 
the subsequent questions without indicating what low back 
injury he was referring to.

Accordingly, the case is REMANDED for the following action:

The Veteran's claims file is to be reviewed by a VA examiner 
and the following questions are to be answered with as much 
detail as is reasonable:

1.  Is there clear and unmistakable 
evidence that the Veteran had a 
lumbosacral spine disorder, other than 
spina bifida, prior to entering service?  
If so, exactly which diseases or injuries 
pre-existed service?

2.  If there was a pre-existing disorder 
other than spina bifida, was an increase 
in severity in the preexisting disorder, 
or disorders, during service?

3.  If there was an increase in any pre-
existing lumbosacral spine disorder during 
service, was such increase due to the 
natural progress of the disease?

4.  For all currently lumbosacral spine 
disorders that did not exist prior to 
service, is it at least as likely as not 
that it is related to any event or injury 
incurred in service?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


